Case: 13-60210      Document: 00512579404         Page: 1    Date Filed: 03/31/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-60210                          March 31, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MITCHELL LEE WEBER,

                                                 Plaintiff - Appellant

v.

DOCTOR R. MCMICHAEL, Forensic Administrator; DOCTOR MARTHA
MURRAY, Staff Psychiatrist; MISSISSIPPI DEPARTMENT OF MENTAL
HEALTH,

                                                 Defendants - Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:09-CV-482


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Mitchell Lee Weber, a civilly-committed patient in the Mississippi State
Hospital (MSH), appeals the summary-judgment dismissal of his action, filed
pursuant to 42 U.S.C. § 1983. Weber asserts he should be transferred to a less
secure unit at MSH and afforded additional grounds privileges. He contends



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60210    Document: 00512579404     Page: 2     Date Filed: 03/31/2014


                                 No. 13-60210

Defendants confine him to the maximum security unit because they have a
personal vendetta against him.
      A summary judgment is reviewed de novo.             E.g., Turner v. Baylor
Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007). Summary judgment
is appropriate if the record discloses “no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law”. Fed. R. Civ.
P. 56(a).
      Weber, diagnosed with paranoid schizophrenia and a personality
disorder with antisocial features, was admitted to psychiatric hospitals eight
times between 1975 and 1996.        Each hospitalization occurred after he
threatened to harm, or harmed, others. Four of these hospitalizations ended
when Weber escaped.
      In 1994, Weber was civilly committed to MSH, housed in a less secure
unit, and given unescorted grounds privileges; however, he escaped in 1996.
Three months later, he impersonated a police officer and attacked a MSH
psychiatrist in her home. Weber pleaded guilty to these crimes, was sentenced
to 30 days in jail, and was civilly committed to MSH for 90 days. In October
1996, the Hinds County Chancery Court extended his commitment
indefinitely.
      After arriving at MSH, Weber was admitted to the maximum security
unit, known as the Forensic Service Unit (FSU), due to his “overt acts of
dangerousness and propensity to elope”. Weber’s treatment team (composed
of psychiatrists, psychologists, nurses, and a social worker) prepares his
treatment plans, which are updated annually. Several of these treatment
plans note Weber does not appreciate the nature and extent of his mental
illness, or its relationship to his aggressive behavior, escape risk, and
interpersonal conflicts with staff members and patients.         Accordingly, his



                                      2
    Case: 13-60210    Document: 00512579404       Page: 3   Date Filed: 03/31/2014


                                 No. 13-60210

treatment team has always been of the opinion that Weber would present a
danger to himself and others if treated in a less secure unit.
      MSH’s Discharge Advisory Committee (Committee) shares this opinion.
The Committee determines whether high-risk patients should be afforded
additional privileges within FSU or transferred to less secure units. In 1998,
2003, and 2007, Weber challenged his treatment team’s decision denying him
grounds privileges. In 1998 and 2003, the Committee recommended Weber be
denied those privileges because he was an escape risk and would present a
significant risk to public safety. In 2007, the Committee concluded Weber
remained a high risk for violence. As a result, he was granted only limited-
escorted grounds privileges.
      Defendants’ treatment decisions (treating Weber in the FSU with
limited-escorted grounds privileges) are presumptively valid. See Youngberg
v. Romeo, 457 U.S. 307, 323 (1982).        Weber failed to present competent
evidence overcoming this presumption, and, therefore, has failed to establish
a constitutional violation. See id. at 323 n.31 (noting expert testimony “may
be relevant to whether [treatment] decisions” substantially depart from
professional judgment, practice, or standards).
      AFFIRMED.




                                       3